Citation Nr: 1207294	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizophrenia. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve with time served on active duty for training (ACDUTRA) from October 1997 to February 1998. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, that denied the benefits sought on appeal.  Jurisdiction over this case is currently with the Regional Office and Insurance Center in Philadelphia, Pennsylvania (ROIC).

In July 2010, the appellant and his father testified before the undersigned Veterans Law Judge sitting at the ROIC.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The Board remanded the case in November 2010 to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC endeavored to complete the development directed, continued to deny the claim, and returned it to the Board for additional appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Part of the development directed in the prior remand was for the AMC to obtain the appellant's service personnel records.  The claims file contains an inquiry to the National Personnel Records Center (NPRC) which garnered only two documents: a copy of the appellant's DD Form 214, and copy of a Personnel Action.  There are no copies of the Enlistment papers and other forms usually found among personnel records.  The appellant had to have signed those papers prior to his enlistment.  Thus, another inquiry is indicated.

The medical evidence of record shows the Veteran was initially diagnosed with his acquired mental disorder in July 1998, which was approximately seven months after the appellant's release from ACDUTRA.  The January 2008 rating decision reflects the claim was denied because service connection on a presumptive does not apply to periods of ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Thus, there must be evidence that the appellant's acquired mental disorder had its onset during his ACDUTRA.

As noted in the November 2010 remand, the appellant asserts he witnessed a fatal motor vehicle accident in 1998 while at Ft. Leonard Wood, MO.  The February 2011 VA examination report reflects the examiner opined that, if the appellant in fact witnessed a fatal accident, it was unlikely that it was the direct cause of his schizophrenia; but, it was possible that witnessing the accident triggered the onset of the appellant's latent genetic tendency to develop schizophrenia.

The November 2010 remand instructed AMC to obtain a copy of any existing Report of Investigation into the accident.  In response to his request under the Freedom of Information Act, the appellant obtained a copy of a Report of Investigation into a fatal motor vehicle accident that occurred at Ft. Leonard Wood in January 1998.  The appellant in turn provided a copy of his copy to the AOJ.  The appellant's copy, however, contains numerous redactions, to include the names of witnesses interviewed by investigators.  There is no indication the appellant was interviewed as a witness, as his name does not appear in the report.  Although the Privacy Act may have precluded redaction of the appellant's name from a copy provided to him, if it in fact appeared in the report, this must be confirmed by obtaining an official unredacted copy of the report.  The AMC should qualify for receipt of an unredacted copy.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should ask the NPRC to conduct another search for additional service personnel records related to the appellant.  Advise NPRC that all of the forms and papers, etc., normally executed as part of the enlistment process are sought, as well as a copy of the Special Order that directed the appellant to report for duty/training.  The AOJ should inquire of all alternative sources the NPRC may recommend.

2.  The AOJ shall contact the U.S. Army Crime Records Center, Ft. Belvoir, VA, and request an unredacted copy of the Report of Investigation that agency provided the appellant.  The AOJ should make the request as a Federal Agency in need of the report to perform an official function.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the appellant until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


